Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cynthia Phillips appeals the district court’s order dismissing her complaint alleging employment discrimination. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Phillips’ informal brief does not challenge the basis for the district court’s disposition, Phillips has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. Phillips v. Raytheon Applied Signal Tech., Inc., No. 1:11-cv-03230-ELH (D.Md. Sept. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.